10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00270-LRH-CBC Document 21 Filed 11/97/19 Page 1 of 3

 

FILED RECEIVED
____ ENTERED ____ SERVED ON
HOLLEY, DRIGGS, WALCH, COUNSELIPARTIES OF RECORD

 

FINE, PUZEY, STEIN & THOMPSON
James W. Puzey, Esq. (NV Bar No. 5745) e
Michael Ayers, Esq. (NV Bar No. 10851) NOV -8 2¢%9
800 South Meadows Parkway, #800 |
Reno, Nevada 89521

Telephone: 775-851-8700 UDSTRICT OF NEVAee
Facsimile: 775-851-7681 BY: ADA

 

 

 

 

 

 

Attorney for High Sierra Holistics, LLC
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA
HIGH SIERRA HOLISTICS, LLC, Case No. 3:19-CV-00270-LRH-CBC
Plaintiff, ) ROE

REQUEST FOR CONTINUED FURTHER

v. JOINT CASE CONFERENCE
THE STATE OF NEVADA, DEPARTMENT
OF TAXATION, DOES 1-10 and ROE (First Request)

CORPORATIONS 1-10,

Defendants.

 

 

Pursuant to Local Rule IA 6-1 and LR IA 6-2, Plaintiff HIGH SIERRA HOLISTICS, LLC.
(hereinafter “Plaintiff’), by and through its attorneys of record, JAMES W. PUZEY, ESQ. and
MICHAEL R. AYERS, ESQ., of the law firm of HOLLEY, DRIGGS, WALCH, FINE, PUZEY
STEIN & THOMPSON, and Defendant THE STATE OF NEVADA, DEPARTMENT OF
TAXATION (hereinafter “Defendant” or “Department”), by and through its attorneys of record,
OFFICE OF THE ATTORNEY GENERAL OF THE STATE OF NEVADA, stipulate and request
a continuance of the rescheduled November 25, 2019 joint case conference (ECF 20) to a
convenient date for the Court in December 2019.

The parties stipulate to this request because Craig Newby, the Department’s attorney for
the first joint case conference, is unavailable November 25, 2019 due to a prepaid family vacation
out of state.

//1
//1
//1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00270-LRH-CBC Document 21 Filed 11/07/19 Page 2 of 3

On this basis, the parties hereby stipulate and agree to request this continuance to a date
convenient for the Court in December 2019.
Dated 7" day of November, 2019
OFFICE OF THE NEVADA ATTORNEY HOLLEY, DRIGGS, WALCH, FINE,

 

 

GENERAL PUZEY, STEIN & THOMPSON

/s/ David J_ Pope /s/ Michael R. Ayers

DAVID J. POPE (Bar No. 8617) James W. Puzey, Esq. (NV Bar No. 5745)
555 E. Washington Avenue, Suite 3900 Michael Ayers, Esq. (NV Bar No. 10851)
Las Vegas, Nevada 89101 Attorneys for Plaintiff

Attorneys for Defendants HIGH SIERRA HOLISTICS, LLC

STATE OF NEVADA, DEPARTMENT OF

TAXATION

IT ISSO ORDERED

   
  

 

GISTRATE JUDGE

_/S20F4

DA

 
